UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

_____________________________________________
                                          )
DEMOCRACY PARTNERS, LLC, et al.,          )
                                          )
            Plaintiffs,                   )
                                          )
      v.                                  )                  Civil Action No. 17-1047 (PLF)
                                          )
PROJECT VERITAS ACTION FUND, et al.,      )
                                          )
            Defendants.                   )
__________________________________________)


                                              ORDER

               On June 22, 2022, the Court set oral argument on the five pending motions in

limine for July 14, 2022, beginning at 1:00 p.m. See Order [Dkt. No. 155] at 1; see also Order

[Dkt. No. 157] (“Procedures Order”) (setting forth the procedures for oral argument). There will

be no witnesses testifying at this hearing. Furthermore, the Court will not be ruling on any of the

motions at the hearing, but will take them under advisement and issue opinions at a later date.

               The Court hereby notifies the parties that the following additional procedures and

restrictions will govern the proceeding, consistent with the practices outlined in Appendices 7 and

8 of the Continuity of Operations Plan During the COVID-19 Pandemic. See Continuity of

Operations Plan During the COVID-19 Pandemic (July 15, 2020),

https://www.dcd.uscourts.gov/coronavirus-covid-19-response-information-and-announcements;

id., Appendix 7 (updated Oct. 27, 2020); id., Appendix 8 (updated Mar. 2, 2022).

               1.     All persons who attend oral argument must wear face masks covering the

mouth and nose throughout the entire proceeding, except as directed by the Court. The Court may

provide participants with a clear protective facial mask. See Appendix 7 ¶ 4; Appendix 8 ¶
2(c)(iii). Participants are reminded that, pursuant to Standing Order No. 21-45, “[a]ll individuals,

regardless of vaccination status, are required to wear a face mask, which must completely cover

the nose and mouth, at all times while in the public and non-public areas” of the courthouse. In

Re: Reinstatement of Mask Requirement for All Individuals in Public and Non-Public Areas of

Courthouse, Standing Order No. 21-45 (BAH) (July 30, 2021), at 1-2, available at:

https://www.dcd.uscourts.gov/coronavirus-covid-19-response-information-and-announcements;

see also Mask Requirements in the Public Areas of the Courthouse and Courtrooms (Apr. 4,

2022), https://www.dcd.uscourts.gov/coronavirus-covid-19-response-information-and-

announcements.

               2.      The number of individuals in the courtroom will be limited to the minimum

necessary. Each party may have a maximum of three individuals seated at counsel table. A

maximum of fifteen individuals, including any observers, may be seated on each side of the

gallery in a physically distanced manner. See Appendix 7 ¶ 5(b), (d)-(e).

               3.      As previously ordered, defendants may present video exhibits to the Court

during oral argument on three of the pending motions. See Procedures Order at 2. Counsel for the

parties should contact John Cramer, who can be contacted at John_Cramer@dcd.uscourts.gov, in

advance of the hearing to coordinate any IT issues, including with regard to the presentation of

video evidence.

               4.      As previously ordered, the portion of the hearing regarding defendants’

sealed Motion in Limine to Exclude Plaintiffs’ Proposed Trial Exhibit 121 [Dkt. No. 128] shall be

sealed with no public phone line or other means of public access. See Procedures Order at 2.

Participants and observers shall be limited to attorneys representing parties in this case, paralegals

working with attorneys on this case, the parties, and Court personnel. See id.

               5.      All participants and observers must remain at or near their assigned places
                                                  2
throughout the proceeding, except as directed by the Court. See Appendix 8 ¶ 2(c)(iv). Attorneys

shall speak using the microphones at the podiums beside their respective counsel table, and they

shall not move away from their assigned places at counsel table unless the Court authorizes them

to do so. Attorneys may remove their marks while speaking. If the Court recesses for a break, all

participants must return to their assigned places from before the break.

               6.     Any individual who has tested positive for COVID-19, is experiencing

symptoms consistent with COVID-19, or learns of exposure to an individual who has tested

positive for COVID-19, should not come to the courthouse and should contact the courtroom

deputy clerk for further instructions. If during the proceeding any participant experiences

symptoms consistent with COVID-19 or learns of exposure to an individual who has tested

positive for COVID-19, that person should notify the courtroom deputy clerk immediately. See

Appendix 7 ¶ 6; Appendix 8 ¶ 2(c)(i)-(ii).

               7.     As previously ordered, see Procedures Order at 3, the following schedule

will govern oral argument:




                                                 3
 Approximate Motion                                    Movants’     Respondents’ Rebuttal
 Time                                                  Time         Time         Time

 1:00 p.m. to    Plaintiffs’ Motion in Limine to       10 minutes   20 minutes    7 minutes
 1:40 p.m.       Exclude Undercurrent Videos
                 [Dkt. No. 119]
 1:40 p.m. to    Plaintiffs’ Motion in Limine to       10 minutes   20 minutes    7 minutes
 2:20 p.m.       Exclude Evidence Related to
                 Exposure of Defendant Alison
                 Maass’ Subsequent Attempt to
                 Secretly Record Another
                 Organization [Dkt. No. 120]


                 2:20 p.m. to 2:40 p.m. – Break

 2:40 p.m. to    Plaintiffs’ Motion in Limine to       10 minutes   20 minutes    7 minutes
 3:20 p.m.       Exclude the Testimony of Aaron
                 Black [Dkt. No. 118]
 3:20 p.m. to    Plaintiffs’ Motion in Limine to       10 minutes   10 minutes    5 minutes
 3:45 p.m.       Preclude Defendants from
                 Making any Argument or
                 Introducing Evidence for Purpose
                 of Asserting a Journalism
                 Defense [Dkt. No. 117]

 3:45 p.m. to    **SEALED** Defendants’                10 minutes   10 minutes    3 minutes
 4:10 p.m.       Motion in Limine to Exclude
                 Plaintiffs’ Proposed Trial Exhibit
                 121 [Dkt. No. 128]


                SO ORDERED.

                                                                   /s/
                                                            ___________________________
                                                            PAUL L. FRIEDMAN
                                                            United States District Judge
DATE: July 13, 2022




                                                   4